IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0928
                            Filed September 22, 2021


IN THE INTEREST OF S.P.,
Minor Child,

J.M., Mother,
       Appellant,

M.P., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Wapello County, William S. Owens,

Associate Juvenile Judge.



       A mother and father separately appeal the termination of their parental

rights. AFFIRMED ON BOTH APPEALS.



       Patricia J. Lipski, Washington, for appellant mother.

       Bret R. Larson of Orsborn, Mitchell, Goedken & Larson, PC, Ottumwa, for

appellant father.

       Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

       Sam K. Erhardt, Ottumwa, attorney and guardian ad litem for minor child.



       Considered by Bower, C.J., and Vaitheswaran and Schumacher, JJ.
                                         2


BOWER, Chief Judge.

       A mother and father separately appeal the termination of their parental

rights. We find the State has established grounds for termination, termination is in

the child’s best interests, reasonable efforts were made to reunite the parents with

the child, and an additional extension of time is not warranted. We affirm both

appeals.

       I. Background Facts & Proceedings.

       J.M. is the mother and M.P. is the father of S.P., born in late 2018. The

family was already familiar to the department of human services (DHS) at the time

the child was born due to concerns regarding the mother’s failure to supervise her

older children and allegations the father had sexually abused one of the mother’s

older children.

       S.P. was born with breathing and feeding difficulties and other health

problems which require ongoing specialized care. In the days after birth, hospital

staff reported neither parent was participating in the child’s care or responding

appropriately despite prompts from staff.      Both parents signed a voluntary

placement agreement while the child was still in the hospital. The child moved

from the hospital to ChildServe, and then into family foster care. The parents

stipulated to the adjudication of S.P. as a child in need of assistance (CINA) in

February 2019, and the court placed the child in the legal custody of DHS.

       The child has a variety of medical, physical therapy, and occupational

therapy appointments in multiple towns each month. The child uses a feeding

tube, and as the child has grown, the child’s nutritional needs change often

requiring recalculating the proportions and adjusting the volume and speed
                                          3


settings of the food pump. The child’s health requires stability, a steady routine,

and attentive caretakers.

       In the fall of 2020, the foster mother offered additional training to the mother

on the child’s nightly routine. The mother only attended a few times, citing her lack

of transportation and illness as reasons for not attending. The father was not

allowed to participate in this training because other children were present in the

foster home. During visits, when the mother tried setting up the feeding tube, she

sometimes forgot needed details to keep the feeding on track. The father also

struggled with following directions on the child’s feeding tube and correctly mixing

formula. Neither parent regularly asked the child’s doctors questions about the

child’s diagnoses, treatments, or how to help.

       The mother has moved between the father’s home and the home of her

boyfriend since July 2020. The mother’s boyfriend has a history of domestic

abuse, self-harm, aggression, and alcohol abuse; he has not been approved to

attend visits. The mother has semi-supervised four-hour visits with the child once

a week.    The mother completed a home study in November 2020, which

determined the she could not safely meet the child’s needs.           She has been

employed throughout the proceedings.          The mother does not have her own

transportation, instead getting rides from her boyfriend, the father, or rideshare.

       For the first year and a half of the CINA proceedings, the father was not

consistent with visitation. For the past year, he has consistently attended a weekly

four-hour supervised visit and video chats with the child. He has worked several

different jobs, but maintains employment. The father has his own home and also

spends significant amounts of time at his girlfriend’s home. In the months leading
                                         4


up to the termination hearing, the father sometimes fell asleep during the child’s

medical appointments and visits.      The father participated in an April 2021

psychosexual evaluation, which recommended his visits with the child be

supervised and he should enter therapy to address his mental-health needs,

emotional swings, and the recent accusations of sexual abuse.             He has

consistently attended mental-health therapy since the recommendation, but has

refused to participate in further sex-offender education or counseling.

      The court terminated each parent’s rights pursuant to Iowa Code section

232.116(1)(h) (2021).1 Each parent appeals.

      II. Standard of Review.

      We review termination-of-parental-rights cases de novo. In re M.D., 921

N.W.2d 229, 232 (Iowa 2018). “There must be clear and convincing evidence of

the grounds for termination of parental rights.” In re M.W., 876 N.W.2d 212, 219

(Iowa 2016). The paramount concern in termination proceedings is the best

interests of the child. M.D., 921 N.W.2d at 232.




1Iowa Code section 232.116(1)(h) provides the court may order termination of
parental rights if it finds all of the following:
              (1) The child is three years of age or younger.
              (2) The child has been adjudicated a child in need of
      assistance pursuant to section 232.96.
              (3) The child has been removed from the physical custody of
      the child’s parents for at least six months of the last twelve months,
      or for the last six consecutive months and any trial period at home
      has been less than thirty days.
              (4) There is clear and convincing evidence that the child
      cannot be returned to the custody of the child’s parents as provided
      in section 232.102 at the present time.
                                           5


       III. Analysis.

       The mother. The mother contends the State has not established a ground

for termination, the State did not make reasonable efforts at reunification, and

termination is not in the best interests of the child.

       First, the mother claims the State did not prove by clear and convincing

evidence the child could not be returned to her care.                See Iowa Code

§ 232.116(1)(h)(4). We cannot agree. The mother does not have a stable home,

lives with a man not approved to attend visits, much less live in the same home

with the child, and her boyfriend’s alcohol abuse is a persistent problem. The

mother does not have reliable transportation to get the child to all necessary

medical and therapy appointments, and has not demonstrated the necessary

attention to detail to adequately care for the child’s medical needs. The State has

established by clear and convincing evidence the child could not be returned to the

mother’s care at the time of the termination hearing.

       The mother also contests the State’s efforts to provide services, stating she

requested additional and longer visitation and the chance to demonstrate her

ability to care for the child. The visit extension she requested—from service

workers and not the court—was in the two months immediately before the COVID-

19 pandemic; the pandemic required a pause of in-person visits. The mother never

filed a motion requesting additional services or visitation. See In re L.M., 904

N.W.2d 835, 839–40 (Iowa 2017) (“Although DHS must make reasonable efforts

in furtherance of reunification, . . . parents have a responsibility to object when they

claim the nature or extent of services is inadequate.”).
                                          6


       When visits resumed in June 2020, the mother was back to shorter,

supervised visits while she reestablished her bond with the child. DHS asked the

court for an extension after visits resumed so the parents could learn about the

child’s current needs and attempt to assume responsibility for the child’s care.

DHS’s actions were reasonable under the circumstances.

       The mother next complains she was not allowed to independently display

her skills at the child’s feeding. But the additional supervision by service providers

was reasonably necessary to ensure the child’s health and safety while also giving

the mother an opportunity to display her ability to meet the child’s needs. We find

the State made reasonable efforts.

       Next, the mother asserts termination is not in the best interests of the child

due to the closeness of the parent-child bond. In evaluating the best interests of

the child, we consider “the best placement for furthering the long-term nurturing

and growth of the child, and . . . the physical, mental, and emotional condition and

needs of the child.” Iowa Code § 232.116(2). While the closeness of the parent-

child bond may be considered as a permissive exception to termination, the parent

resisting termination has the burden of establishing the exception. In re A.S., 906

N.W.2d 467, 475–76 (Iowa 2018). The mother and child do have a bond, but the

mother has failed to carry her burden to establish “clear and convincing evidence

that the termination would be detrimental to the child at the time due to the

closeness of the parent-child relationship.” Iowa Code § 232.3(c). And we must

consider the child’s long-term physical needs and the lack of stability in the

mother’s life. These factors suggest termination is in the child’s best interests.
                                           7


       The mother alternatively suggests a more suitable permanency option is a

guardianship in the care of the child’s current foster care providers. The mother

presents no evidence the current foster parents—the proposed guardians—are

willing to enter into such an arrangement. Moreover, “a guardianship is not a

legally preferable alternative to termination.”       Id. at 477 (citation omitted).

Guardianship is not an appropriate alternative in this case. This child has been in

family foster care for well over two years and needs permanency. Termination of

the mother’s parental rights is in the child’s best interests.

       We affirm the termination of the mother’s parental rights.

       The father.    The father claims the State did not prove a ground for

termination of his parental rights existed, termination was not in the child’s best

interests, the State did not provide reasonable efforts, and the court should have

granted him additional time for reunification.

       The father’s rights were terminated under Iowa Code section 232.116(1)(h).

Like the mother, he does not contest the first three elements, but instead argues

the child could have safely been returned to his care at the time of the termination

hearing. See Iowa Code § 232.116(1)(h)(4). It is noteworthy that only a few

months before the termination hearing, one of the recommendations in the father’s

psychosexual evaluation was that he only have supervised visits with the child. He

did not consistently attend medical appointments when he had notice of them and

fell asleep at appointments and visits. The father did not consistently notice the

child’s signals when struggling with feedings. We find the child could not safely be

returned to the father’s care.
                                          8


       The father’s petition briefly states he does not agree with the court’s

conclusion that termination of his parental rights is in the child’s best interests. He

provides no explanation or reasoning why he disagrees with the finding. See Iowa

R. App. P. 6.1401 Form 5(8) (“[S]tate what findings of fact or conclusions of law

the district court made with which you disagree and why.”). Considering the child’s

long-term physical needs and the father’s difficulty in displaying the necessary

attentiveness, we find termination is in the child’s best interests.

       The father makes a reasonable-efforts claim, citing a lack of time to file for

reasonable efforts between the case plan and the termination hearing and

asserting he was not provided the same efforts as the mother. The father filed a

motion for reasonable efforts in January 2020, seeking additional visitation and

earlier notice of medical appointments. However, he failed to appear at the hearing

on the motion, and it was dismissed. He filed a new motion in February 2021

relating to the psychosexual evaluation DHS was requiring before an increase of

visitation. The State requested an order for payment of the assessment, which

was approved. His visitation did not increase after the evaluation because of the

recommendations of the evaluation, not a lack of reasonable efforts by DHS.

       The father’s claim that DHS offered the mother more services than him is

based on the additional feeding-tube training provided to the mother. The training

was provided by the foster family, not the State. And we will not fault the family for

protecting the other children in their home when faced with a person with a recent
                                          9


founded sex-abuse allegation against a child.2        We find the State provided

reasonable efforts.

       Finally, the father asserts the court should have granted him additional time

to reunite with the child. The child had been out of the parents’ care for thirty

months at the time of the termination hearing—the child’s entire life. The juvenile

court granted additional time in January 2020 and again in July. A child should not

be asked to continuously wait for a stable biological parent, particularly when the

child is of tender age. In re D.W., 791 N.W.2d 703, 707 (Iowa 2010). This child

deserves permanency, not further delay as the father addresses long-known

issues. A further extension is not appropriate.

       We affirm the termination of the father’s parental rights.

       AFFIRMED ON BOTH APPEALS.




2The father’s significant other has children, but he is “never left alone with them,”
and he does not stay at her home when the children are there.